Exhibit 10.5

ZHONE TECHNOLOGIES, INC.

2002 EMPLOYEE STOCK PURCHASE PLAN

(as amended, effective September 1, 2005)

1. Establishment of Plan. Zhone Technologies, Inc., a Delaware Corporation (the
“Company”), proposes to grant options for purchase of shares of the Company’s
Common Stock (“Shares”) to eligible employees of the Company and its
Participating Subsidiaries (as hereinafter defined) pursuant to this Employee
Stock Purchase Plan (this “Plan”). For purposes of this Plan, “Parent
Corporation” and “Subsidiary” shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”).
“Participating Subsidiaries” are Parent Corporations or Subsidiaries that the
Board of Directors of the Company (the “Board”) designates from time to time as
corporations that shall participate in this Plan. The Company intends this Plan
to qualify as an “employee stock purchase plan” under Section 423 of the Code
(including any amendments to or replacements of such Section), and this Plan
shall be so construed. Any term not expressly defined in this Plan but defined
for purposes of Section 423 of the Code shall have the same definition herein. A
total of 1,000,000 Shares (as adjusted to reflect the one-for-four reverse stock
split effective November 13, 2003) is reserved for issuance under this Plan. In
addition, on each January 1, the aggregate number of Shares reserved for
issuance under the Plan shall be increased automatically by a number of Shares
equal to 2.5% of the total number of outstanding Shares on the immediately
preceding December 31; provided that the aggregate number of Shares issued over
the term of this Plan shall not exceed 1,500,000 (as adjusted to reflect the
one-for-four reverse stock split effective November 13, 2003). Such number shall
be subject to adjustments effected in accordance with Section 15 of this Plan.

2. Purpose. The purpose of this Plan is to provide eligible employees of the
Company and Participating Subsidiaries with a convenient means of acquiring an
equity interest in the Company through payroll deductions, to enhance such
employees’ sense of participation in the affairs of the Company and
Participating Subsidiaries, and to provide an incentive for continued
employment.

3. Certain terms.

(a) ”Change in Capitalization” shall mean any increase or reduction in the
number of Shares, or any change (including, without limitation, in the case of a
spin-off, dividend or other distribution in respect of Shares, a change in
value) in the Shares or exchange of Shares for a different number or kind of
shares or other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or a substantially similar transaction.

(b) ”Change in Control” shall mean the occurrence of any of the following:

(1) An acquisition (other than directly from the Company) of any Voting
Securities of the Company by any “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
including, without limitation, any individual, firm, corporation, partnership,
limited liability company, joint venture, association, trust, or any group
thereof (a “Person”), immediately after which such Person has ownership, within
the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(“Beneficial Ownership”), of fifty percent (50%) or more of the then outstanding
Shares or the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of the Board (“Voting
Securities”), provided, however, in determining whether a Change in Control has
occurred pursuant to this Section (b)(1), Shares or Voting Securities which are
acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or

 

1



--------------------------------------------------------------------------------

equity interest is owned, directly or indirectly, by the Company (for purposes
of this definition, a “Related Entity”), (ii) the Company or any Related Entity,
or (iii) any Person in connection with a “Non-Control Transaction” (as
hereinafter defined);

(2) The individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board, or following a Merger (as defined in paragraph (c)(i)
below) which results in a Parent corporation, the board of directors of the
ultimate Parent Corporation (as defined in paragraph (3)(i)(A) below); provided,
however, that if the election, or nomination for election by the Company’s
common stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Plan, be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle a Proxy Contest; or

(3) The consummation of:

(i) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:

(A) the stockholders of the Company, immediately before such Merger own directly
or indirectly immediately following such Merger at least fifty percent (50%) of
the combined voting power of the outstanding voting securities of (x) the
corporation resulting from such Merger (the “Surviving Corporation”) if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly by another Person (a “Parent Corporation”), or (y) if
there are one or more Parent Corporations, the ultimate Parent Corporation; and

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there are one or more
Parent Corporations, the ultimate Parent Corporation; and

(C) no Person other than (w) the Company, (x) any Related Entity, (y) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Company or any Related Entity, or
(z) any Person who, together with its Affiliates, immediately prior to such
Merger, had Beneficial Ownership of fifty percent (50%) or more of the then
outstanding Voting Securities or Shares, owns, together with its Affiliates,
Beneficial Ownership of fifty percent (50%) or more of the combined voting power
of the outstanding voting securities or common stock of (I) the Surviving
Corporation if there is no Parent Corporation, or (II) if there are one or more
Parent Corporations, the ultimate Parent Corporation.

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of the assets being regarded as a Merger for this purpose or the distribution to
the Company’s stockholders of the stock of a Related Entity or any other
assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting

 

2



--------------------------------------------------------------------------------

Securities by the Company which, by reducing the number of Shares or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Shares or Voting Securities by the Company, and (1) before such
share acquisition by the Company the Subject Person becomes the Beneficial Owner
of any new or additional Shares or Voting Securities in contemplation of such
share acquisition by the Company or (2) after such share acquisition by the
Company the Subject Person becomes the Beneficial Owner of any new or additional
Shares or Voting Securities which in either case increases the percentage of the
then outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

(c) ”Fair Market Value” on any date means the closing price at the close of the
primary trading session of the Shares on such date on the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if such Shares are not so listed or admitted to trading, the closing price at
the close of the primary trading session on such date as quoted on the Nasdaq
Stock Market or such other market in which such prices are regularly quoted, or,
if there has been no such closing price with respect to Shares on such date, the
Fair Market Value shall be the value established by the Compensation Committee
of the Board in good faith.

4. Administration. This Plan shall be administered by the Compensation Committee
of the Board (the “Committee”). Subject to the provisions of this Plan and the
limitations of Section 423 of the Code or any successor provision in the Code,
all questions of interpretation or application of this Plan shall be determined
by the Committee and its decisions shall be final and binding upon all
participants. Members of the Committee shall receive no compensation for their
services in connection with the administration of this Plan, other than standard
fees as established from time to time by the Board for services rendered by
Board members serving on Board committees. All expenses incurred in connection
with the administration of this Plan shall be paid by the Company.

5. Eligibility. Any employee of the Company or the Participating Subsidiaries is
eligible to participate in an Offering Period (as hereinafter defined) under
this Plan except the following:

(a) employees who are not employed by the Company or a Participating Subsidiary
(10) days before the beginning of such Offering Period;

(b) employees who are customarily employed for twenty (20) hours or less per
week;

(c) employees who are customarily employed for five (5) months or less in a
calendar year;

(d) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Subsidiaries or affiliates or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Subsidiaries; and

(e) individuals who provide services to the Company or any of its Participating
Subsidiaries as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.

6. Offering Dates. The offering periods of this Plan (each, an “Offering
Period”), with the exception of the First Offering Period (the “First Offering
Period”), shall be of twenty-four (24) months duration commencing on March 1 and
September 1 of each year and ending on February 28 and August 31 of each year.
Each Offering Period, other than the First Offering Period, shall consist of
four (4) six-month purchase periods (individually, a “Purchase Period”) during
which payroll deductions of the participants are accumulated under this Plan.
The First Offering Period shall be of twenty-seven (27) months duration
commencing on June 1, 2002 and ending on August 31, 2004, and shall consist of
one (1) nine-month

 

3



--------------------------------------------------------------------------------

Purchase Period and three (3) six-month Purchase Periods. An additional Offering
Period shall commence on January 1, 2004 and end on August 31, 2005, and shall
consist of one (1) Purchase Period commencing on January 1, 2004 and ending on
February 29, 2004 and three (3) six-month Purchase Periods thereafter. The first
business day of each Offering Period is referred to as the “Offering Date.” The
last business day of each Purchase Period is referred to as the “Purchase Date.”
The Committee shall have the power to change the duration of Offering Periods
with respect to offerings without stockholder approval if such change is
announced at least fifteen (15) days prior to the scheduled beginning of the
first Offering Period to be affected; provided, however, that no Offering Period
may be longer than twenty-seven (27) months. Effective September 1, 2005, the
following provisions shall apply. Each Offering Period shall be three (3) months
duration commencing on September 1, December 1, March 1 and June 1 of each year
and ending on November 30, February 28 (or 29 in the case of a leap year),
May 31 and August 31 of each year. The last business day of each Offering Period
(commencing on or after September 1, 2005) shall be referred to as the “Purchase
Date.”

7. Participation in this Plan. Eligible employees may become participants in an
Offering Period under this Plan on the first Offering Date after satisfying the
eligibility requirements by delivering a subscription agreement to the Company’s
stock administration department (the “Stock Administration Department”) not
later than one (1) day before such Offering Date. An eligible employee who does
not deliver a subscription agreement to the Stock Administration Department by
such date after becoming eligible to participate in such Offering Period shall
not participate in that Offering Period or any subsequent Offering Period unless
such employee enrolls in this Plan by filing a subscription agreement with the
Stock Administration Department not later than one (1) day preceding a
subsequent Offering Date. Once an employee becomes a participant in an Offering
Period, such employee will automatically participate in the Offering Period
commencing immediately following the last day of the prior Offering Period
unless the employee withdraws or is deemed to withdraw from this Plan or, with
respect to Offering Periods commencing prior to September 1, 2005, terminates
further participation in the Offering Period as set forth in Section 12 below.
Such participant is not required to file any additional subscription agreement
in order to continue participation in this Plan.

8. Grant of Option on Enrollment. Enrollment by an eligible employee in this
Plan with respect to an Offering Period will constitute the grant (as of the
Offering Date) by the Company to such employee of an option to purchase on the
Purchase Date up to that number of Shares of the Company determined by dividing
(a) the amount accumulated in such employee’s payroll deduction account during
such Purchase Period by (b) the lower of (i) eighty-five percent (85%) of the
Fair Market Value of a Share on the Offering Date (but in no event less than the
par value of a Share), or (ii) eighty-five percent (85%) of the Fair Market
Value of a Share on the Purchase Date (but in no event less than the par value
of a Share), provided, however, that the number of Shares subject to any option
granted pursuant to this Plan shall not exceed the maximum number of Shares set
by the Committee pursuant to Section 11(b) below with respect to the applicable
Purchase Date. Effective for Offering Periods commencing on or after
September 1, 2005, enrollment by an eligible employee in this Plan will
constitute the grant (as of the Offering Date) by the Company to such employee
of an option to purchase on the Purchase Date up to that number of Shares of the
Company determined by dividing the (a) amount accumulated in such employee’s
payroll deduction account during such Offering Period by (b) the lower of
(i) eighty-five percent (85%) of the Fair Market of a Share on the Offering Date
(but in no event less than par value of a Share), or (ii) eighty-five percent
(85%) of the Fair Market of a Share on the Purchase Date (but in no event less
than par value of a Share), provided, however, that the number of Shares subject
to any option granted pursuant to this Plan shall not exceed the maximum number
of Shares set by the Committee pursuant to Section 11(b) below with respect to
the applicable Purchase Date.

9. Purchase Price. The purchase price at which a Share will be sold in any
Offering Period shall be eighty-five percent (85%) of the lesser of:

(a) The Fair Market Value on the Offering Date; or

(b) The Fair Market Value on the Purchase Date.

 

4



--------------------------------------------------------------------------------

10. Payment Of Purchase Price; Changes In Payroll Deductions; Issuance Of
Shares.

(a) The purchase price of the Shares is accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the participant’s compensation in one percent (1%) increments not
less than two percent (2%), nor greater than ten percent (10%) or such lower
limit set by the Committee. Compensation shall mean all W-2 cash compensation,
including, but not limited to, base salary, wages, commissions, overtime, shift
premiums and bonuses, plus draws against commissions, provided, however, that
for purposes of determining a participant’s compensation, any election by such
participant to reduce his or her regular cash remuneration under Sections 125 or
401(k) of the Code shall be treated as if the participant did not make such
election. Payroll deductions shall commence on the first payday of the Offering
Period and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in this Plan.

(b) A participant may increase or decrease the rate of payroll deductions during
an Offering Period by filing with the Stock Administration Department a new
authorization for payroll deductions, in which case the new rate shall become
effective for the next payroll period commencing more than fifteen (15) days
after the Stock Administration Department’s receipt of the authorization and
shall continue for the remainder of the Offering Period unless changed as
described herein. Such change in the rate of payroll deductions may be made at
any time during an Offering Period, but not more than one (1) change may be made
effective during any Purchase Period. Effective for any Offering Period
commencing on or after September 1, 2005, a participant may not increase or
decrease the rate of payroll deductions during an Offering Period. A participant
may, however, increase or decrease the rate of payroll deductions for any
subsequent Offering Period by filing with the Stock Administration Department a
new authorization for payroll deductions not later than one (1) day before the
beginning of such subsequent Offering Period.

(c) A participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by filing with the Stock Administration Department a
request for cessation of payroll deductions. Such reduction shall be effective
beginning with the next payroll period commencing more than fifteen (15) days
after the Stock Administration Department’s receipt of the request and no
further payroll deductions will be made for the duration of the Offering Period.
Payroll deductions credited to the participant’s account prior to the effective
date of the request shall be used to purchase Shares in accordance with Section
(e) below. A participant may not resume making payroll deductions during the
Offering Period in which he or she reduced his or her payroll deductions to
zero. Effective for any Offering Period commencing on or after September 1,
2005, a participant may not reduce his or her payroll deduction percentage to
zero during an Offering Period.

(d) All payroll deductions made for a participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

(e) On each Purchase Date, so long as this Plan remains in effect, and (with
respect to Offering Periods commencing prior to September 1, 2005) provided that
the participant has not submitted a signed and completed withdrawal form before
that date which notifies the Company that the participant wishes to withdraw
from that Offering Period under this Plan and have all payroll deductions
accumulated in the account maintained on behalf of the participant as of that
date returned to the participant, the Company shall apply the funds then in the
participant’s account to the purchase of whole Shares reserved under the option
granted to such participant with respect to the Offering Period to the extent
that such option is exercisable on the Purchase Date. The purchase price per
Share shall be as specified in Section 9 of this Plan. Any cash remaining in a
participant’s account after such purchase of Shares shall be refunded to such
participant in cash, without interest; provided, however that any amount
remaining in such participant’s account on a Purchase Date which is less than
the amount necessary to purchase a full Share shall be carried forward, without
interest, into the next Purchase Period or Offering Period, as the case may be.
In the event that this Plan has been oversubscribed, all funds not used to
purchase Shares on the Purchase Date shall be returned to the participant,
without interest. No Shares shall be purchased on a Purchase Date on behalf of
any employee whose participation in this Plan has terminated prior to such
Purchase Date.

 

5



--------------------------------------------------------------------------------

(f) As promptly as practicable after the Purchase Date, the Company shall issue
Shares for the participant’s benefit representing the Shares purchased upon
exercise of his or her option.

(g) During a participant’s lifetime, his or her option to purchase Shares
hereunder is exercisable only by him or her. The participant will have no
interest or voting right in Shares covered by his or her option until such
option has been exercised.

11. Limitations on Shares to be Purchased.

(a) No participant shall be entitled to purchase stock under this Plan at a rate
which, when aggregated with his or her rights to purchase stock under all other
employee stock purchase plans of the Company or any Subsidiary, exceeds $25,000
in fair market value, determined as of the Offering Date (or such other limit as
may be imposed by the Code) for each calendar year in which the employee
participates in this Plan. The Company shall automatically suspend the payroll
deductions of any participant as necessary to enforce such limit provided that
when the Company automatically resumes such payroll deductions, the Company must
apply the rate of payroll deduction in effect immediately prior to such
suspension.

(b) No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Not less than ten
(10) days prior to the commencement of any Purchase Period, the Committee shall
determine, in its sole discretion, the maximum number of Shares which may be
purchased by any employee at any single Purchase Date (hereinafter the “Maximum
Share Amount”). Effective for Offering Periods commencing on or after
September 1, 2005, the Maximum Share Amount shall be set not less then ten
(10) days prior to the commencement of any Offering Period. If a new Maximum
Share Amount is set, then all participants must be notified of such Maximum
Share Amount prior to the commencement of the next Offering Period or Purchase
Period. The Maximum Share Amount shall continue to apply with respect to all
succeeding Purchase Dates and Offering Periods unless revised by the Committee
as set forth above.

(c) If the number of Shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of Shares then available for
issuance under this Plan, then the Company will make a pro rata allocation of
the remaining Shares in as uniform a manner as shall be reasonably practicable
and as the Committee shall determine to be equitable. In such event, the Company
shall give written notice of such reduction of the number of Shares to be
purchased under a participant’s option to each participant affected.

(d) Any payroll deductions accumulated in a participant’s account which are not
used to purchase stock due to the limitations in this Section 11 shall be
returned to the participant as soon as practicable after the end of the
applicable Offering Period or Purchase Period, without interest.

12. Withdrawal.

(a) Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Stock Administration Department a written notice
to that effect on a form provided for such purpose. Such withdrawal may be
elected at any time at least fifteen (15) days prior to the end of an Offering
Period. Upon withdrawal from this Plan, the accumulated payroll deductions shall
be returned to the withdrawn participant, without interest, and his or her
interest in this Plan shall terminate. In the event a participant voluntarily
elects to withdraw from this Plan, he or she may not resume his or her
participation in this Plan during the same Offering Period, but he or she may
participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth in Section 7 above for initial
participation in this Plan. This Section 12(a) shall only apply to Offering
Periods commencing prior to September 1, 2005.

 

6



--------------------------------------------------------------------------------

(b) Effective for any Offering Period commencing on or after September 1, 2005,
a participant may not withdraw from a current Offering Period under this Plan.
However, a participant may, by signing and delivering to the Stock
Administration Department a written withdrawal notice one (1) day in advance of
a subsequent Offering Period, decline to participate in such subsequent Offering
Period. After the Stock Administration Department’s timely receipt of such
request no further payroll deductions will be made with respect to such
participant during subsequent Offering Periods until such time as the
participant affirmatively elects to participate in the Plan by filing a new
authorization for payroll deductions in the same manner as set forth in
Section 7 above for initial participation in the Plan.

(c) If the Fair Market Value on the first day of the current Offering Period in
which a participant is enrolled is higher than the Fair Market Value on the
first day of any subsequent Offering Period, the Company will automatically
enroll such participant in the subsequent Offering Period. Any funds accumulated
in a participant’s account prior to the first day of such subsequent Offering
Period will be applied to the purchase of Shares on the Purchase Date
immediately prior to the first day of such subsequent Offering Period, if any.

13. Termination of Employment. Termination of a participant’s employment for any
reason, including retirement, death or the failure of a participant to remain an
eligible employee of the Company or of a Participating Subsidiary, immediately
terminates his or her participation in this Plan. In such event, the payroll
deductions credited to the participant’s account will be returned to him or her
or, in the case of his or her death, to his or her legal representative, without
interest. For purposes of this Section 13, an employee will not be deemed to
have terminated employment or failed to remain in the continuous employ of the
Company or of a Participating Subsidiary in the case of sick leave, military
leave, or any other leave of absence approved by the Board; provided that such
leave is for a period of not more than ninety (90) days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

14. Return of Payroll Deductions. In the event a participant’s interest in this
Plan is terminated by withdrawal, termination of employment or otherwise, or in
the event this Plan is terminated by the Board, the Company shall deliver to the
participant all payroll deductions credited to such participant’s account. No
interest shall accrue on the payroll deductions of a participant in this Plan.

15. Change in Capitalization and Change in Control.

(a) Subject to any required action by the stockholders of the Company, in the
event of a Change in Capitalization, the number of Shares covered by each option
under this Plan which has not yet been exercised and the number of Shares which
have been authorized for issuance under this Plan but have not yet been placed
under option (collectively, the “Reserves”), as well as the price per Share
covered by each option under this Plan which has not yet been exercised, shall
be proportionately adjusted for any increase or decrease in the number of issued
and outstanding Shares resulting from a stock split or the payment of a stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of issued and outstanding Shares effected without receipt of any
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Committee, whose determination shall be final, binding and conclusive. Except as
expressly provided herein, no issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an option.

(b) In the event of a Change in Control due to the dissolution or liquidation of
the Company, all rights to purchase Shares under the Plan shall terminate and
all amounts credited to employee accounts which have not been applied to the
purchase of Shares shall be refunded; provided, however, that the Committee may,
in the exercise of its sole

 

7



--------------------------------------------------------------------------------

discretion in such instances, declare that this Plan shall terminate as of a
date fixed by the Committee and give each participant the right to purchase
Shares under this Plan prior to such termination. In the event of a Change in
Control for any other reason and after which the Company is not the Surviving
Corporation, the Committee may determine in its sole discretion that: (1) a date
established by the Board on or up to 10 days before the date of consummation of
such Change in Control shall be treated as the last day of any Offering Periods
then in progress and shall also be a Purchase Date, and there shall be no
further Offering Periods under this Plan; (2) all rights to purchase Shares
under the Plan shall terminate and all amounts credited to employee accounts
which have not been applied to the purchase of Shares shall be refunded; or
(3) the Plan will continue with regard to Offering Periods that commenced prior
to the closing of the proposed transaction and shares of the Surviving
Corporation will be purchased based on the Fair Market Value of the Surviving
Corporation’s stock on each Purchase Date.

(c) The Committee may, if it so determines in the exercise of its sole
discretion, in the event of a Change in Capitalization or a Change in Control,
also make provision for adjusting the Reserves, as well as the price per Share
covered by each outstanding option.

16. Nonassignability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
Shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 23 below) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.

17. Reports. Individual accounts will be maintained for each participant in this
Plan. Each participant shall receive promptly after the end of each Purchase
Period a report of his or her account setting forth the total payroll deductions
accumulated, the number of Shares purchased, the per share price thereof and the
remaining cash balance, if any, carried forward to the next Purchase Period or
Offering Period, as the case may be.

18. Notice of Disposition. Each participant shall notify the Company in writing
if the participant disposes of any of the Shares purchased in any Offering
Period pursuant to this Plan if such disposition occurs within two (2) years
from the Offering Date or within one (1) year from the Purchase Date on which
such Shares were purchased (the “Notice Period”). The Company may, at any time
during the Notice Period, place a legend or legends on any certificate
representing Shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the Shares. The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.

19. No Rights to Continued Employment. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Subsidiary, or restrict the right of the
Company or any Participating Subsidiary to terminate such employee’s employment.

20. Equal Rights And Privileges. All eligible employees shall have equal rights
and privileges with respect to this Plan so that this Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company, the Committee
or the Board, be reformed to comply with the requirements of Section 423. This
Section 20 shall take precedence over all other provisions in this Plan.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22. Term; Stockholder Approval. After this Plan is adopted by the Board, this
Plan will become effective on the First Offering Date (as defined above). This
Plan shall be approved by the stockholders of

 

8



--------------------------------------------------------------------------------

the Company, in any manner permitted by applicable corporate law, within twelve
(12) months before or after the date this Plan is adopted by the Board. No
purchase of Shares pursuant to this Plan shall occur prior to such stockholder
approval. This Plan shall continue until the earlier to occur of (a) termination
of this Plan by the Board (which termination may be effected by the Board at any
time), (b) issuance of all of the Shares reserved for issuance under this Plan,
or (c) ten (10) years from the adoption of this Plan by the Board.

23. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any Shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of an
Purchase Period but prior to delivery to him of such Shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant’s death, the Company shall deliver such Shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

24. Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such Shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Securities Exchange Act of 1934, as amended,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange or automated quotation system upon which the Shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.

25. Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

26. Amendment or Termination of this Plan. The Board may at any time amend,
terminate or extend the term of this Plan, except that, any such termination
cannot affect options previously granted under this Plan, nor may any amendment
make any change in an option previously granted which would adversely affect the
right of any participant; provided however that no action taken under Section 15
shall be considered to adversely affect the right of any participant within the
meaning of this sentence, nor may any amendment be made without approval of the
stockholders of the Company obtained in accordance with Section 22 above within
twelve (12) months of the adoption of such amendment (or earlier if required by
Section 22) if such amendment would:

(a) increase the number of Shares that may be issued under this Plan; or

(b) change the designation of the employees (or class of employees) eligible for
participation in this Plan.

Notwithstanding the foregoing, the Board may make such amendments to the Plan as
the Board determines to be advisable, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.

 

9